Citation Nr: 0523318	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  99-20 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
being struck by lightning.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran's active duty service included the period from 
August 1964 to January 1965 and active duty for training in 
September 1978.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
March 2005, the veteran testified at a videoconference Board 
hearing.

It is unclear whether the veteran in his September 1999 Form 
9 Appeal is raising a claim for service connection for post-
traumatic stress disorder.  The Board hereby refers this 
matter to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran during his March 2005 Board hearing testified 
that medical doctors indicated that his extremity 
disabilities are due to being struck by lightning while on 
active duty training in the Reserves in September 1978, that 
his hypertension could be related to the lightning accident, 
and that VA doctors referred him to specialists for treatment 
of his residuals from the 1978 accident, from whom he has a 
few opinions associating his disorders with the lightning 
accident.  In a February 2004 statement, the veteran included 
a request that his medical records from the New York State 
Department of Corrections, FDR, and Castle Point be obtained.  
All of these records do not appear to be in the claims folder 
and they need to be obtained and associated with the file.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should contact the New York 
State Department of Corrections and 
request all of the veteran's medical 
records.  Thereafter, the records should 
be associated with the claims folder.  

2.  The RO should ask the veteran to 
provide the dates, names, and addresses 
of all doctors, including outside 
specialists, who told him that his 
disorders and hypertension are due to the 
1978 lightning accident.  Then, the 
records should be obtained and added to 
the claims folder.  

3.  The veteran should be asked to 
further identify the FDR and Castle Point 
medical facilities, specifically as to 
full name, address, and dates of 
treatment.  If these records are not 
already in the claims folder they should 
be sought and included in the file.  

4.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if further development, 
including examination of the veteran, 
should be conducted or if the benefit 
sought can be granted.  Unless the 
benefit sought is granted, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




